

115 HR 7094 IH: Get to a Yes or No Faster Act
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7094IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Ms. Esty of Connecticut (for herself and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the National Science Foundation to review the application process for
			 awarding grants under the Small Business Innovation Research Program and
			 the Small Business Technology Transfer Program.
	
 1.Short titleThis Act may be cited as the Get to a Yes or No Faster Act. 2.National Science Foundation review on certain grants (a)In generalThe Director of the National Science Foundation shall carry out a review of the process for awarding grants under the Small Business Innovation Research Program and the Small Business Technology Transfer Program established under section 9 of the Small Business Act (15 U.S.C. 638), including—
 (1)identifying methods, including the use of preliminary proposals, of decreasing the workload for entities applying for such grants; and
 (2)accelerating the decisionmaking process for awarding such grants. (b)Examination of efficient modelsIn carrying out the review under subsection (a), the Director shall examine models and practices for awarding grants under the Small Business Innovation Research Program and the Small Business Technology Transfer Program that can be adopted by the National Science Foundation, including examining—
 (1)alternative models for grant application processes, including the Defense Innovation Unit Experimental program carried out by the Department of Defense; and
 (2)best practices used by other Federal agencies that award such grants, including the letter of intent requirement of the Department of Energy.
 (c)ReportNot later than 6 months after the date of enactment of this Act, the Director shall submit to Congress a report on the findings of the review carried out under this section and any actions the Director plans to take pursuant to such findings.
			